Exhibit 10.1

 



 

 

  

 

STOCK PURCHASE AGREEMENT

 

between

 

BIOSCRIP, INC.

 

and

 

THE INVESTORS NAMED HEREIN

 

Dated March 1, 2017

 

 

 

 

 



 

 

 



Table of Contents

 



     

Page

ARTICLE 1   SALE AND PURCHASE; CLOSING 1 1.1       Authorization of Issuance and
Sale 1 1.2     Commitment to Purchase the Purchased Securities 1 1.3     Payment
of the Purchase Price for the Purchased Securities 1 1.4     Closing of the
Purchased Securities 1 ARTICLE 2   REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2 2.1     Reporting Compliance 2 2.2     Incorporation and Good Standing of the
Company and its Subsidiaries 2 2.3     Legal Power and Authority;
Noncontravention; No Injunctions 2 2.4     Authorization of Agreements;
Enforceability 3 2.5     No Consents 3 2.6     No Material Misstatement or
Omission 3 ARTICLE 3   REPRESENTATIONS OF THE INVESTORS 3 3.1     Existence and
Good Standing; Authority 3 3.2     Authorization of Agreements; Enforceability 4
3.3     Accredited Investor 4 3.4     Knowledge of Business; Reliance on Own
Investigation 4 3.5     Investment Intent 4 3.6     No Manipulation or
Stabilization of Price 4 3.7     Compliance with Securities Laws 4 3.8     Share
Ownership 5 ARTICLE 4   CONDITIONS TO CLOSING 5 4.1     Conditions to
Obligations of the Investors for Closing 5 4.2     Conditions to Obligations of
the Company for Closing 6 ARTICLE 5   INDEMNIFICATION 6 5.1     Indemnification
by the Company 6 5.2     Indemnification by the Investors 7

 



-i-

 

 



Table of Contents

(continued)

 

     

Page

ARTICLE 6   MISCELLANEOUS 8 6.1     Construction 8 6.2     Fees and Expenses 8
6.3     Assignment; Parties in Interest 8 6.4     Entire Agreement; Severability
9 6.5     No Third-Party Beneficiaries 9 6.6     Notices 9 6.7     Amendments;
Waivers 10 6.8     Counterparts 10 6.9     Headings 10 6.10     Governing Law;
Consent to Jurisdiction and Venue; Waiver of Jury Trial 10

 



-ii-

 



 



INDEX OF SCHEDULES & EXHIBITS

 

Exhibits

 

Exhibit A:Registration Rights Agreement



Exhibit B:Exemption Letter Agreement



Exhibit C:Form of Opinion of Company Counsel

 

 

Schedules

 

Schedule 1.2:Investor Allocations

 



-iii-

 

 



THIS STOCK PURCHASE AGREEMENT dated as of March 1, 2017 (this “Agreement”), by
and among BioScrip, Inc., a Delaware corporation (the “Company”), Venor Capital
Master Fund Ltd., Map 139 Segregated Portfolio of LMA SPC, Venor Special
Situations Fund II LP and Trevithick LP (each, an “Investor” and, collectively,
the “Investors”).

 

RECITALS

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company (i) 3,300,000 shares (the “Offered Shares”) of
common stock of the Company, par value $0.0001 per share (“Common Stock”); and

 

WHEREAS, the Company intends to use the net proceeds from the offer and sale of
the Offered Shares pursuant to the terms of this Agreement (the “Offering”) for
general corporate purposes.

 

NOW THEREFORE, in consideration of the foregoing and of the agreements set forth
below, the parties agree as follows:

 

ARTICLE 1

SALE AND PURCHASE; CLOSING

 

1.1              Authorization of Issuance and Sale. Subject to the terms and
conditions hereof, the Company has authorized the issuance and sale of the
Offered Shares (the “Purchased Securities”).

 

1.2              Commitment to Purchase the Purchased Securities. Subject to the
terms and conditions of this Agreement, the Investors hereby agree to purchase
from the Company the Offered Shares, and the Company hereby agrees to issue and
deliver to the Investors stock certificates representing the Shares. Schedule
1.2 sets forth the number of Shares to be purchased by each Investor (each such
number of Offered Shares, an “Investor’s Allocation”).

 

1.3              Payment of the Purchase Price for the Purchased Securities. All
payments pursuant to this Section 1.3 shall be made by each Investor by wire
transfer of immediately available funds to the Company. The account for payment
shall be designated by the Company to the Investors at least one business day
prior to the Closing Date. On the Closing Date each Investor shall pay such
dollar amount equal to the product of (a) $1.5366 (the “Per Share Purchase
Price”) multiplied by (b) the Investor’s Allocation (collectively, for all
Investors, the “Shares Purchase Price”).

 

1.4              Closing of the Purchased Securities. The closing of the
purchase and sale of the Purchased Securities (the “Closing”) shall take place
simultaneously with the execution of this Agreement via e-mail by means of PDF
copies of signed documents (with the original signed documents to be delivered
promptly after Closing), or at such other time and by such other means as shall
be agreed to by the Company and the Investors (such date, the “Closing Date”).

 



 

 

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Investors as of the date
hereof as follows:

 

2.1              Reporting Compliance. The Company has timely filed or
furnished, as applicable, all forms, statements, certifications, reports and
documents required to be filed or furnished by it with the Securities and
Exchange Commission (“SEC”) pursuant to the Securities Act of 1933, as amended
(the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). For the avoidance of doubt, except where the context otherwise
requires, as used in this Article 2, the term “Company” refers to the Company
and all of its subsidiaries on a consolidated basis.

 

2.2              Incorporation and Good Standing of the Company and its
Subsidiaries. The Company and each of the Subsidiaries (i) has been duly
organized or formed, as the case may be, is validly existing and is in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to carry on its business and to own, lease and
operate its properties and assets as described in the forms, statements,
certifications, reports and documents required to be filed with or furnished to
the SEC by the Company prior to the date hereof (“Company SEC Reports”) and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified or, solely with respect to the
Subsidiaries, in good standing would not, individually or in the aggregate, have
a material adverse effect on (A) the properties, business, prospects,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, (B) the ability of the
Company or any Subsidiary to perform its obligations in all material respects
under any Transaction Document (as defined below), (C) the validity or
enforceability of any of the Transaction Documents, or (D) the consummation of
any of the Transactions (as defined below) (each, a “Material Adverse Effect”).

 

2.3              Legal Power and Authority; Noncontravention; No Injunctions.

 

(a)                The Company has all necessary power and authority to execute,
deliver and perform its obligations under the Transaction Documents and to
consummate the Transactions, and no stockholder actions or other approvals are
necessary for the Company’s execution, delivery and performance of its
obligations under the Transaction Documents and to consummate the Transactions.
The consummation of the Transactions contemplated will not conflict with nor
result in a violation of the Company’s certificate of incorporation or by-laws
or any laws or regulations applicable to the Company.

 

(b)               No injunction or order has been issued that would prevent or
suspend the issuance or sale of any of the Offered Shares in any jurisdiction or
would prevent the offer and sale of the Offered Shares pursuant to this
Agreement or the subsequent filing of a registration statement with the SEC to
register resales of the Purchased Securities as contemplated by the form of
registration rights agreement attached hereto as Exhibit A (the “Registration
Rights Agreement” and together with this Agreement and the form of letter
agreement attached hereto as Exhibit B (the “Exemption Letter”), the
“Transaction Documents”), and no proceeding for either such purpose has
commenced or is pending or, to the knowledge of the Company, is threatened.

 



2

 

 

2.4              Authorization of Agreements; Enforceability. Each of this
Agreement, the Registration Rights Agreement and the Exemption Letter has been
duly and validly authorized, executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company a, enforceable
against the Company in accordance with its terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally,
(ii) general principles of equity (whether applied by a court of law or equity)
and the discretion of the court before which any proceeding therefor may be
brought and (iii) with respect to the rights to indemnity or contribution
hereunder, federal and state securities laws and public policy considerations.

 

2.5              No Consents. No consent, approval, authorization, order, filing
or registration of or with any U.S. or non-U.S. federal, state, local or other
governmental or regulatory authority, governmental or regulatory agency or body,
court, arbitrator or self-regulatory organization (each, a “Governmental
Authority”) or third party is required for execution, delivery or performance of
the Transaction Documents or the consummation of the Transactions, except
(i) those that have been official or made, as the case may be, that are in full
force and effect, (ii) as may be required under any federal securities laws or
the securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions and
(iii) as may be required by the rules of The NASDAQ National Market.

 

2.6              No Material Misstatement or Omission. The Company SEC Reports
filed on or after March 3, 2016 as of the respective dates upon which they were
filed with the SEC (and as updated by information contained in subsequent
filings by the Company with the SEC) did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and the financial statements included (or to be included) therein
(as updated by information contained in subsequent filings by the Company with
the SEC) fairly present, in all material respects, the consolidated financial
position of the Company as of the dates indicated therein and the results of the
Company’s operations, changes in stockholders’ equity and cash flows for the
periods specified therein.

 

ARTICLE 3

REPRESENTATIONS OF THE INVESTORS

 

Each Investor, severally and not jointly, represents to the Company as follows:

 

3.1              Existence and Good Standing; Authority. Such Investor is
validly existing and in good standing under the laws of the state of its
formation and has all requisite power and authority to carry on its business as
now conducted.

 



3

 

 

3.2              Authorization of Agreements; Enforceability. Each of this
Agreement, the Registration Rights Agreement and the Exemption Letter has been
duly and validly authorized, executed and delivered by such Investor. Each of
this Agreement and the Exemption Letter is valid, binding and enforceable
against such Investor in accordance with its terms, subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally, (ii) general principles of equity (whether applied
by a court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought and (iii) with respect to the rights to
indemnity or contribution hereunder, federal and state securities laws and
public policy considerations.

 

3.3              Accredited Investor. Such Investor is an “accredited investor”
as that term is defined in Regulation D promulgated under the Securities Act.

 

3.4              Knowledge of Business; Reliance on Own Investigation. Such
Investor has knowledge and experience in financial and business matters; is
familiar with the investments of the type that it is undertaking to purchase; is
fully aware of the problems and risks involved in making an investment of this
type; and is capable of evaluating the merits and risks of this investment. Such
Investor has evaluated the merits and risks of the transactions contemplated by
this Agreement. In deciding to purchase the Offered Shares pursuant to this
Agreement, such Investor has not relied, and will not hereafter rely, on the
Company or any of its affiliates, representatives, agents or financial, legal or
other professional advisers with respect to any of such matters, except for
those representations and warranties of the Company expressly set forth in
Article 2. Such Investor acknowledges that (i) the Company currently intends to
publicly disclose information about its financial results for the period ending
December 31, 2016, on March 3, 2017, and (ii) such disclosure may contain
information that is materially different from the Company’s current public
filings.

 

3.5              Investment Intent. Such Investor is acquiring the Purchased
Securities in the ordinary course of its business and for its own account, with
the intention of holding such shares for investment purposes and with no present
intention of participating, directly or indirectly, in a distribution of such
shares in violation of applicable securities laws.

 

3.6              No Manipulation or Stabilization of Price. Such Investor has
not taken and will not take, directly or indirectly, any action designed to, or
that would constitute or that might reasonably be expected to, cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company in order to facilitate the sale or resale
of any securities of the Company, and such Investor is not aware of any such
action taken or to be taken by any person.

 

3.7              Compliance with Securities Laws. Such Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Purchased Securities except in compliance with the Securities
Act, and the rules and regulations promulgated thereunder, and such Investor
acknowledges that certificates representing such the Purchased Securities shall
bear the following legend:

 



4

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE ACT, AN OPINION OF COUNSEL SATISFACTORY
TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNLESS
SUCH OFFER, SALE, TRANSFER OR HYPOTHECATION IS IN COMPLIANCE WITH THE
REQUIREMENTS OF RULE 144 PROMULGATED UNDER THE ACT.

 

3.8              Share Ownership. As of the date of this Agreement, except as
described in the Exemption Letter, neither such Investor nor any of its
Affiliates owns, directly or indirectly, beneficially (as such term is used in
Rule 13d-3 promulgated under the Exchange Act) or of record, any capital stock
or other securities of the Company or any options, warrants or other rights to
acquire capital stock or other securities of, or any other economic interest
(through derivative securities or otherwise) in, the Company except pursuant to
this Agreement.

 

ARTICLE 4

CONDITIONS TO CLOSING

 

4.1              Conditions to Obligations of the Investors for Closing. The
Investors acknowledge that the following conditions have been satisfied, or have
been waived on or before Closing:

 

(a)                Registration Rights Agreement. The Company shall have
executed and delivered to the Investors the Registration Rights Agreement, in
the form attached hereto as Exhibit A.

 

(b)               Exemption Letter. The Company shall have executed and
delivered to the Investors the Exemption Letter, in the form attached hereto as
Exhibit B.

 

(c)                Required Consents. All consents, approvals and other actions
of, and notices and filings with, all Governmental Authorities and other third
parties, as may be necessary or required under law or any contract to which the
Company is a party with respect to the execution and delivery by the parties of
the Transaction Documents and the consummation by the parties of the
transactions contemplated thereby, shall have been obtained or made, except for
any filings, consents and approvals required under any federal or state
securities laws required to be made following Closing.

 

(d)               Authorizing Actions of the Company. The Investors shall have
received certified copies of all requisite corporate actions taken by the
Company to authorize the Company’s execution and delivery of the Transaction
Documents to which it is a party and its consummation of the transactions
contemplated thereby, and such other documents and other instruments as the
Investors or their counsel may reasonably request.

 



5

 

 

(e)                Opinion of Counsel. The Investors shall have received from
Dechert LLP, counsel to the Company, a legal opinion, dated as of the Closing
Date delivered together with this Agreement.

 

4.2              Conditions to Obligations of the Company for Closing. The
Company acknowledges that the following conditions have been satisfied, or have
been waived on or before Closing:

 

(a)                Compliance with Covenants. The Investors shall have performed
and complied in all material respects with all agreements and covenants
contained in the Transaction Documents as of the Closing Date.

 

(b)               Registration Rights Agreement. The Investors shall have
executed and delivered to the Company the Registration Rights Agreement, in the
form attached hereto as Exhibit A.

 

(c)                Exemption Letter. The Investors shall have executed and
delivered to the Company the Exemption Letter, in the form attached hereto as
Exhibit B.

 

(d)               Required Consents. All consents, approvals and other actions
of, and notices and filings with, all Governmental Authorities as may be
necessary or required with respect to the execution and delivery by the parties
of the Transaction Documents and the consummation by the parties of the
transactions contemplated thereby, shall have been obtained or made, including
all filings, consents and approvals required under any state securities laws.

 

ARTICLE 5

INDEMNIFICATION

 

5.1              Indemnification by the Company. The Company shall indemnify,
defend and hold the Investors and their Affiliates and each officer, director,
member, partner, Affiliate, employee, agent and representative of the Investors
(collectively, “Investor Indemnitees”) harmless against all liability, loss, and
damage (including taxes thereon) together with all reasonable and properly
documented costs and expenses related thereto (including reasonable and properly
documented legal fees and expenses), relating to or arising from any breach of
any of the representations, warranties, covenants or agreements of the Company
contained in the Transaction Documents. In the event that any Investor
Indemnitee claims any such right of indemnification, such Investor Indemnitee
shall provide to the Company written notice thereof, together with reasonable
detail regarding such claims and in the event that such claim involves third
party claims, allow the Company at its expense to defend such claim(s) on the
Investor Indemnitee’s behalf. The Company shall promptly reimburse each Investor
Indemnitee for any reasonable and properly documented legal and any other
necessary expenses incurred by such Investor Indemnitee in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action, but only to the extent incurred prior to the assumption by
the Company of the defense thereof. Any reimbursement by the Company under this
Section 5.1 shall be within sixty (60) days, provided that any individual
expense in excess of $10,000 shall require the Company’s prior approval.
Notwithstanding the foregoing, the Company reserves the right to withhold
approval where in the good faith judgment of the Company, the expenses are not
reasonable or properly documented.  The Company agrees that it will not, without
the Investor Indemnitee’s prior written consent, settle or compromise any claim
or consent to entry of any judgment in respect thereof in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise includes an
unconditional release of such Investor Indemnitee from all liability arising out
of such action, suit, claim or proceeding. The obligations of the Company under
this Article 5 shall survive Closing and the transfer, conversion, exchange or
redemption of any Offered Shares; provided, however, that the obligations of the
Company under this Article 5 with respect to breach of the representations
contained in Sections 2.1, 2.3(b), 2.5 and 2.6 shall expire one (1) year from
the date hereof. Notwithstanding anything contained in the Transaction Documents
to the contrary, the Company shall not be liable to any Investor Indemnitee for
any consequential, incidental, indirect, special, exemplary or punitive damages
of such Investor Indemnitee relating to any matters for which indemnification is
provided for under this Article 5, other than any such damages arising from a
claim of a third party. Except for intentional fraud, the provisions of this
Article 5 are intended to and shall provide for the exclusive monetary remedy
for any and all Investor Indemnitees for the matters for which an Investor
Indemnitee may be indemnified under this Article 5 following Closing.

 



6

 

 

5.2              Indemnification by the Investors. Each Investor shall,
severally, not jointly, indemnify, defend and hold the Company and their
Affiliates and each officer, director, member, partner, Affiliate, employee,
agent and representative of the Company (collectively, “Company Indemnitees”)
harmless against all liability, loss, and damage (including taxes thereon)
together with all reasonable and properly documented costs and expenses related
thereto (including reasonable and properly documented legal fees and expenses),
relating to or arising from any breach of any of the representations,
warranties, covenants or agreements of the Investors contained in the
Transaction Documents. In the event that any Company Indemnitee claims any such
right of indemnification, such Company Indemnitee shall provide to such Investor
written notice thereof, together with reasonable detail regarding such claims
and in the event that such claim involves third party claims, allow such
Investor at its expense to defend such claim(s) on the Company Indemnitee’s
behalf. Such Investor shall promptly reimburse the Company Indemnitee for any
reasonable and properly documented legal and any other necessary expenses
incurred by the Company Indemnitee in connection with investigating and
defending any such expense, loss, judgment, claim, damage, liability or action,
but only to the extent incurred prior to the assumption by such Investor of the
defense thereof. Any reimbursement by the Investor under this Section 5.2 shall
be within sixty (60) days, provided that any individual expense in excess of
$10,000 shall require such Investor’s prior approval.  Notwithstanding the
foregoing, such Investor reserves the right to withhold approval where in the
good faith judgment of such Investor, the expenses are not reasonable or
properly documented.  The Company agrees that it will not, without the Company
Indemnitee’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Company Indemnitee from all liability arising out of such action, suit,
claim or proceeding. The obligations of such Investor under this Article 5 shall
survive Closing and the transfer, conversion, exchange or redemption of any
Offered Shares. Notwithstanding anything contained in the Transaction Documents
to the contrary, such Investor shall not be liable to any Company Indemnitee for
any consequential, incidental, indirect, special, exemplary or punitive damages
of such Company Indemnitee relating to any matters for which indemnification is
provided for under this Article 5, other than any such damages arising from a
claim of a third party. Except for fraud, the provisions of this Article 5 are
intended to and shall provide for the exclusive monetary remedy for any and all
Company Indemnitees for the matters for which a Company Indemnitee may be
indemnified under this Article 5 following Closing.

 



7

 

 

ARTICLE 6

MISCELLANEOUS

 

6.1              Construction. Unless the context of this Agreement otherwise
requires, (a) words of any gender are deemed to include the other gender;
(b) words using the singular or plural number also include the plural or
singular number, respectively; (c) the terms “hereof,” “herein,” “hereby,”
“hereto” and derivative or similar words refer to this Agreement as a whole and
not to any particular provision; (d) the terms “Article,” “Section,” “Schedule”
and “Exhibit” refer to the specified Article or Section of or Schedule or
Exhibit to this Agreement; (f) the term “including” and other forms of such
term, with respect to any matter or thing, mean “including but not limited to”
such matter or thing; (g) the term “control” shall include, without limitation,
the possession, directly or indirectly, of the power to direct the management
and policies of a person, whether through the ownership of voting securities, by
contract or otherwise; (h) all references to “dollars” or “$” refer to currency
of the United States of America; and (i) when calculating the period of time
within or following which any act is to be done, any notice is to be given or
any other action is to be taken, the date which is the reference date in such
period shall be excluded and if the last day of such period is not a business
day, then such period shall end on the next succeeding day that is a business
day.

 

6.2              Fees and Expenses. Each of the Company, on the one hand, and
the Investors, on the other hand, shall pay all of their respective expenses
incurred in connection with the preparation, execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby; provided, however, that the Company shall pay, and hold the Investors,
their Affiliates and each of their representatives harmless against all
liability for the payment of (i)  the reasonable and properly documented fees
and charges of Akin Gump Strauss Hauer & Feld LLP, counsel to the Investors, up
to a maximum amount of $25,000 that are incurred in connection with the
consummation of the transactions contemplated thereby, including the
preparation, execution and delivery of the Transaction Documents and (ii) any
stamp or similar taxes which may be determined to be payable in connection with
the execution and delivery and performance of any Transaction Document or any
modification, amendment or alteration of any Transaction Document, and all issue
taxes in respect of the issuance of any Purchased Securities.

 

6.3              Assignment; Parties in Interest. This Agreement shall bind and
inure to the benefit of the parties and each of their respective successors and
permitted assigns. The Company may not assign either this Agreement or any of
its rights, interests, or obligations hereunder. Each Investor may assign any of
its rights, interests or obligations hereunder, only following the Closing;
provided, however, that the transferee agrees in writing to be bound by, and
entitled to the benefits of, this Agreement as an original party hereto. In the
event that such Investor shall assign only a portion of its rights pursuant to
this Agreement, or assign its rights pursuant to this Agreement in connection
with the transfer of less than all of its Offered Shares, such Investor shall
also retain its rights with respect to its remaining Offered Shares.

 



8

 

 

6.4              Entire Agreement; Severability. The Transaction Documents
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among the parties with respect to such subject matters. It is the desire and
intent of the parties that the provisions of this Agreement be enforced to the
fullest extent permissible under the law and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, in the event that any
provision of this Agreement would be held in any jurisdiction to be invalid,
prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

6.5              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except the Investor Indemnitees and Company Indemnitees
are intended third party beneficiaries of Article 6 hereof.

 

6.6              Notices. All notices, claims, certificates, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if personally delivered or if sent by nationally-recognized
overnight courier, or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:

 

if to the Company:

 

BioScrip, Inc.
1600 Broadway, Suite 950
Denver, CO 80202
Attention: Dan Greenleaf, President and CEO

 

with a copy to:

 

Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attention: Scott Zimmerman

 

if to the Investors

 

Venor Capital Management LP
7 Times Square, Suite 4303

New York, NY 10036

Attention: Josh Brodman

 



9

 

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036
Attention: Jeffrey L. Kochian

 

or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith. Any such
notice or communication shall be deemed to have been received (a) in the case of
personal delivery, on the date of such delivery if a business day or, if not a
business day, the next succeeding business day, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, and (c) in the case of registered or certified mail, return receipt
requested and postage prepaid, on the third business day after the date when
sent.

 

6.7              Amendments; Waivers. The terms and provisions of this Agreement
may only be modified or amended pursuant to an instrument signed by the Company
and the Investors. Any waiver of any term or provision of this Agreement
requested by any party hereto must be granted in advance, in writing, by the
Company (if an Investor is requesting such waiver) or by the holders of at least
a majority of the Offered Shares outstanding at the time of such waiver (if the
Company is requesting such waiver), as the case may be.

 

6.8              Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts, and each such counterpart shall be deemed to
be an original instrument, but all such counterparts together shall constitute
but one agreement. Any such counterpart may be delivered by facsimile, “pdf” or
other form of electronic transmission and such delivery shall be deemed to be
the physical delivery of a manually executed counterpart.

 

6.9              Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

  

6.10          Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any law or rule that
would cause the laws of any jurisdiction other than the State of New York to be
applied. ANY PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR, AND THE PARTIES IRREVOCABLY SUBMIT TO THE
JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH PROCEEDING. EACH OF THE
PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
PROCEEDING IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM. ANY JUDGMENT MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

 

[Remainder of page intentionally left blank; signatures on next succeeding
page.]

 



10

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Stock Purchase
Agreement on the date first above written.

 



  BIOSCRIP, INC.                   By:   /s/ Kathryn Stalmack     Name:  
Kathryn Stalmack     Title: SVP & General Counsel



 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

 



  VENOR CAPITAL MASTER FUND LTD.         By: Venor Capital Management LP        
Its: Investment Manager         By: /s/ Michael Wartell   Name: Michael Wartell
  Title: Co-CIO               MAP 139 SEGREGATED PORTFOLIO OF LMA SPC        
By: Venor Capital Management LP         Its: Investment Advisor         By: /s/
Michael Wartell   Name:   Michael Wartell   Title: Co-CIO               VENOR
SPECIAL SITUATIONS FUND II LP       By: Venor Capital Management LP         Its:
Investment Manager         By: /s/ Michael Wartell   Name: Michael Wartell  
Title: Co-CIO               TREVITHICK LP       By: Venor Capital Management LP
        Its: Investment Manager         By: /s/ Michael Wartell   Name: Michael
Wartell

Title: 

Co-CIO

 



SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

 

SCHEDULE 1.2

 

Name of Investor Investor’s Allocation VENOR CAPITAL MASTER FUND LTD. 635,885.00
MAP 139 SEGREGATED PORTFOLIO OF LMA SPC 122,015.00 VENOR SPECIAL SITUATIONS FUND
II LP 1,362,583.00 TREVITHICK LP 1,179,517.00 Total: 3,300,000.00

  

 

 

 

INDEX OF DEFINED TERMS

 

Agreement

Preamble Charter Documents Section 2.5 Closing Section 1.4 Closing Date Section
1.4 Common Stock Recitals Company Preamble Company Indemnitees Section 5.2
Exchange Act Section 2.1 Governmental Authority Section 2.6 Investor Preamble
Investor Indemnitees Section 5.1 Investor’s Allocation Section 1.2 Investors
Preamble Material Adverse Effect Section 2.2 NASDAQ Section 1.1 Offering
Recitals Per Share Purchase Price Section 1.3 Purchased Securities Section 1.1
Shares Purchase Price Section 1.3 Transaction Documents Section 2.3 Transactions
Section 2.3

 



 

 